Citation Nr: 1517950	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO. 13-17 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and, if so, whether the reopened claim should be granted.

2. Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include bipolar disorder and attention deficit disorder (ADD).

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1986 to August 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2010 and February 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

By way of background, the RO denied service connection for PTSD and bipolar disorder in August 2010 and denied service connection for ADD and entitlement to TDIU in February 2013. The Veteran separately and timely perfected appeals as to both decisions, and the issues were combined for the purposes of appellate review in the March 2014 supplemental statement of the case.

The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all. Clemons v. Shinseki, 23 Vet. App. 1 (2009). Thus, the Board has expanded the Veteran's claim to a claim of service connection for PTSD and a claim of service connection for an acquired psychiatric disorder other than PTSD, to include bipolar disorder and ADD.

The Board notes that the Veteran was previously denied service connection for PTSD in August 2001 and for a personality disorder in August 2001 and October 2006, all of which became final. As such, new and material evidence, as explained in further detail below, is required to reopen the claim for service connection for PTSD. However, the August 2001 and October 2006 rating decisions did not address bipolar disorder or ADD, and therefore the August 2001 and October 2006 determinations do not constitute final determinations as to those disabilities. Therefore, the issues have been characterized as a petition to reopen a claim for service connection for PTSD, and a claim for service connection for acquired psychiatric disorders other than PTSD.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for PTSD and an acquired psychiatric disorder other than PTSD, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An August 2001 rating decision denied service connection for PTSD. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the applicable one year appellate period.

2. The evidence associated with the claims file subsequent to the August 2001 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for PTSD.


CONCLUSIONS OF LAW

1. The August 2011 rating decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 2000); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

2. New and material evidence sufficient to reopen the claim of service connection for PTSD has been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). In light of the fully favorable decision as to the issues of reopening, no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The claims require further development, which is addressed in the remand section below.

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

New and material evidence is not required to reopen a claim when, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim. 38 C.F.R. § 3.156(c). Relevant records are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

First, the Board finds that the Veteran is required to submit new and material evidence to reopen his claims for service connection. In this case, the Veteran submitted copies of service treatment records in January 2015. However, these records are duplicative of those already contained in the Veteran's claims file at the time of the August 2001 determination. Therefore, new and material evidence is required to reopen the Veteran's claim of service connection for PTSD. 38 C.F.R. § 3.156(c).

Second, new and material evidence sufficient to reopen the claim of service connection for PTSD has been submitted. Here, the RO last denied service connection for PTSD in August 2001. The Veteran was notified of the decision, but did not submit a notice of disagreement or new and material evidence during the applicable appellate period. Therefore, the August 2001 decision became final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The evidence of record in August 2001 consisted of the Veteran's service treatment and personnel records and the Veteran's statements. The evidence did not show that the Veteran had a current diagnosis of PTSD. Evidence received since the rating decision includes private psychiatric treatment records from 2005 forward, which reflect a current diagnosis of PTSD. The evidence provided by the Veteran is new as it was not previously submitted to agency decision makers. It is material as it addresses the previously unestablished facts of a current diagnosis of PTSD. It is not redundant and raises a reasonable possibility of substantiating the claim. Therefore, reopening of the claim for service connection for PTSD is warranted.


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened; the appeal is granted to this extent only.
REMAND

The Board notes that the basis of the denial of PTSD currently on appeal is the lack of a verified stressor event. The Veteran has alleged several incidents during his service aboard the U.S.S. Henry B. Wilson (DDG-7) from July 1986 to August 1987. He has reported an explosion in the boiler room, being attacked by an enemy speedboat laden with explosives while in the Persian Gulf, and accompanying a cargo ship that was assaulted by Iranian forces.

These incidents are of the type likely to be reflected in a ship's deck logs, which are preserved for ships of this period by the Modern Military Branch (MMB) of the National Archives. However, the MMB will not conduct searches for deck logs for periods longer than two months, due to the voluminous nature of the records, and the intensity of the required labor. Up to this point, the Veteran has not provided any such window of inquiry, and so no meaningful development of his stressor allegations could be undertaken. 

In light of the need for remand for other matters, however, and the need to contact the Veteran in connection therewith, another attempt to narrow the focus of the allegations is advisable. On remand, the Veteran should be asked to narrow the time period during which his alleged stressors took place to the greatest extent possible, in any terms possible. Statements of the season in which they took place, around which holiday or world event, or how soon after his arrival aboard could be helpful to his claim. Names of those involved in any incidents would also be valuable, of course, or statements from other service members who witnessed the incidents.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). In this case, the Veteran has a current diagnosis of PTSD. He has indicated that this PTSD is due to several as-of-yet unverified stressors, and his statements also give rise to the theory that his PTSD is related to a fear of hostile military or terrorist activity from serving aboard ship in the Persian Gulf. 38 C.F.R. § 3.304(f)(3). Finally, there is insufficient competent medical evidence to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). Therefore, the Board finds that a VA examination is necessary to determine whether the Veteran's PTSD is causally related to his claimed stressors or a fear of hostile military or terrorist activity.

Concerning the other claimed psychiatric conditions, to include bipolar disorder and ADD, the Veteran has a current diagnosis of bipolar disorder, service treatment records concerning treatment for anxiety and an explosive personality note allegations of vague shipboard stressors, the Veteran has consistently indicated in statements and treatment records that his psychiatric difficulties have been persistent since service, and there is otherwise insufficient medical evidence to decide the claim. Id. Therefore, the Board finds that a VA examination is necessary to determine whether the Veteran's claimed psychiatric disorder other than PTSD, to include bipolar disorder and ADD, is causally related to his active duty service.

As the issue of entitlement to TDIU is inextricably intertwined with the service connection issues on appeal, TDIU must also be remanded. Harris v. Derwinski, 1 Vet. App. 180 (1991). While on remand, appropriate efforts must be made to obtain any records, whether VA or private, identified and authorized for release.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further mental health records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. The Veteran must be asked to identify, to the greatest extent possible, the time period between July 1986 and August 1987 when any or all of his alleged stressor events took place. He may identify the period by reference to known dates or events (i.e., two weeks after I arrived), seasons (i.e., in the fall), or some similar identifiable temporal landmark.

If the Veteran cannot identify any two month time period with a reasonable degree of certainty, it is permissible and encouraged for him to name the "most likely' two month period.

The Veteran is cautioned that the duty to assist is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). A lack of response after a specific request may cause the Board to draw a negative inference from the inaction.

3. Make an appropriate request from the Modern Military Branch of the National Archives for deck logs of the U.S.S. Henry B. Wilson (DDG-7) for any time period identified by the Veteran, either explicitly or implicitly.

4. After undertaking the development listed above to the extent possible, schedule the Veteran for an examination by a VA psychiatrist or psychologist to determine whether the Veteran's PTSD is due to any verified stressors or the fear of hostile action during active, and to determine the nature and etiology of any other acquired psychiatric disorders that have been present during the pendency of this claim. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's diagnosed PTSD was incurred in or aggravated by service, to include as due to fear of hostile action during active service?

b) With respect to each additional acquired psychiatric disorder present during the period of this claim, to include bipolar disorder, is it at least as likely as not (a fifty percent probability or greater) was incurred in or aggravated by service? 

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, attention is invited to June and July 1987 service treatment records reflecting complaints of generic military related stressors and personal, marital stressors.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

5. Thereafter, readjudicate the issues on appeal, to include TDIU. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


